Citation Nr: 0308082	
Decision Date: 04/29/03    Archive Date: 05/06/03

DOCKET NO.  02-12 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial compensable evaluation for chronic 
obstructive pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel



INTRODUCTION

The veteran had active duty from August 1947 to August 1956 
and from September 1956 to September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Boise, Idaho, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that granted service connection for 
COPD, evaluated as noncompensable from September 20, 1999.  
The veteran submitted a notice of disagreement in April 2002.  
A statement of the case was issued in August 2002, and the 
veteran provided a substantive appeal later that same month.

The veteran requested a hearing but later withdrew that 
request.  In a statement received in October 2002, the 
representative reiterated that it was the veteran's intention 
not to have "any hearings" on the issue under appeal.  


FINDINGS OF FACT

1.  COPD is currently manifested by an FEV-1 of 103 and 107 
percent of predicted value; an FEV-1/FVC ratio of 87 and 92 
percent; and a DLCO of 121 and 112 percent of predicted 
value.  

2.  Maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit), cor pulmonale (right heart  
failure), right ventricular hypertrophy, pulmonary 
hypertension (shown by Echo or cardiac catheterization), 
episode(s) of acute respiratory failure, or outpatient oxygen 
therapy, is not shown.





CONCLUSION OF LAW

The criteria for a compensable rating for COPD have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. 
§§ 3.321(b), 4.7, 4.31, Diagnostic Code 6604 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Private treatment records reflect that in December 1997, the 
veteran was without symptoms for a history of COPD.  He could 
walk 4 miles per day without difficulty.  In May 1998, mild 
COPD with small airway disease was noted.  There was a 
positive response to bronchodilators, and the veteran was 
again without symptoms.  In June 1999, lungs were clear to 
auscultation with fine, end expiratory wheeze.  Corresponding 
pulmonary function testing reportedly showed positive 
moderate small airway disease with positive response to 
bronchodilators.  

In an April 2000 rating decision, the RO denied service 
connection for respiratory disease.  The veteran did not 
appeal the RO's determination.  

Private treatment records reflect that in May 2000 lungs were 
clear, with out rales, rhonchi or wheezing.  The assessment 
was positive history of chronic obstructive pulmonary 
disease, with small airway disease.  In July 2000, lungs were 
clear to auscultation.  In December 2000, lungs were clear to 
auscultation without rales, rhonchi or wheezing, and COPD was 
noted in the assessment with a question regarding allergy-
induced bronchospasm.  The veteran denied any shortness of 
breath.

Upon VA pulmonary function testing (pre-bronchodilator) in 
March 2001 forced expiratory volume in one second (FEV-1) was 
103 percent of predicted value.  FEV-1 to forced vital 
capacity (FVC) ratio (hereinafter referred to as FEV-1/FVC 
ratio) was 87 percent.  Diffusion capacity of carbon 
monoxide, single breath (DLCO) was 121 percent of predicted 
value.  

In March 2001, the veteran also underwent a VA compensation 
and pension examination for arrhythmias.  The examiner noted 
the veteran's medical history in great detail, and stated 
that the veteran occasionally had a progressive cough without 
hemoptysis or anorexia.  With exertion he became short of 
breath and had to stop.  He could walk up to four miles per 
day.  Regarding treatment, he was not using puffers, because 
they did not work for him.  He did not need oxygen.  There 
did not appear to be any appearance of incapacitation.  
Physical examination revealed that there was no presence of 
corporal cor pulmonale, right ventricular hypertrophy, or 
pulmonary hypertension.  He had gained 20 pounds, there was 
no fluid, and there was no evidence of restrictive disease.  
Hyperinflation was noted on chest x-ray.  

The examiner said that the results of the pulmonary function 
test in March 2001 were quite normal except for a forced 
expiratory spirogram (FES) 25-75 at 52%, forced expiratory 
flow (FEF) of 50% at 51 and slightly enlarged lung volumes.  
It was noted that slow vital capacity (SVC) was 121, total 
lung capacity (TLC) was 142, and respiratory volume (RV) was 
156.  Diffusion was normal.  There was no airflow 
obstruction.  The veteran had a low FEV to FEVC ratio, which 
was most likely a normal variant.  There were large lung 
volumes without trapping, and there were normal diffusions.  
The veteran did have COPD.  

In September 2001, the RO granted service connection for 
COPD.  A noncompensable evaluation was assigned under 
Diagnostic Code 6604, effective from September 20, 1999.  

Upon pulmonary function testing (pre-bronchodilator) in March 
2002, FEV-1 was 107 percent of predicted value.  FEV-1/FVC 
ratio was 92 percent.  DLCO was 112 percent of predicted 
value.  The veteran complained that he had dyspnea on walking 
more than 100 yards and that he had a frequent wheeze.    

In April 2002, the veteran underwent VA examination for the 
heart.  Since his compensation and pension examination in 
March 2001, he felt that he had some shortness of breath 
worse with cold weather.  Wheezing had been noted in VA 
records of December 2001, and he took Combivent two puffs 
usually three times a day.  He did not think that it was 
helpful.  Three times a week he walked 4.4 miles.  COPD, mild 
was included in the diagnoses.  

In a May 2002 rating decision, the RO continued the 
noncompensable rating for COPD, based on the findings of the 
March 11, 2002, pulmonary functions test.  


II.  Legal Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him as to whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the September 2001 and 
May 2002 rating decisions and the August 2002 statement of 
the case (SOC).  He was informed of the relevant rating 
criteria and of the findings required for a higher rating and 
the reasons that his claim was denied.  He was also asked to 
submit specific evidence in support of his claim in an April 
2002 letter.  VA further informed the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA obtained and would attempt to 
obtain on his behalf by means of a March 2001 letter.  
Therefore, VA has no outstanding duty to inform him that any 
additional information or evidence is needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002).  The RO obtained the veteran's 
complete VA treatment records from the Boise, Idaho, VAMC, as 
well as his private treatment records from Dr. Sandoval.  
There is no indication of relevant medical records that the 
RO failed to obtain.  The RO asked the veteran to submit 
additional  releases for any private medical providers in 
April 2002, but he did not do so.    

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  The veteran was afforded a VA 
examinations in March 2001 and April 2002.  Accordingly, the 
requirements of the VCAA have been met by the RO to the 
extent possible.  No further action is warranted. 

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2002), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2002).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2002).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2002); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  However, there is a distinction between an appeal of 
an original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown -- that the present level 
of the veteran's disability is the primary concern in a claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings -- does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, as in 
this case, evidence contemporaneous with the claim and with 
the initial rating decision granting service connection would 
be most probative of the degree of disability existing at the 
time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

A 10 percent rating is warranted for COPD if the following 
findings are demonstrated:  a forced expiratory volume in one 
second (FEV-1) of 71 to 80 percent predicted, or; an FEV-1 to 
forced vital capacity (FVC) ratio of 71 to 80 percent, or; a 
diffusion capacity of carbon monoxide, single breath (DLCO 
(SB)) of 66 to 80 percent predicted.  38 C.F.R. § 4.97, 
Diagnostic Code 6604 (2002).

A 30 percent rating is warranted if the following findings 
are demonstrated:  an FEV-1 of 56 to 70 percent predicted, 
or; an FEV-1/FVC ratio of 56 to 70 percent, or; a DLCO (SB) 
of 56 to 65 percent predicted.  38 C.F.R. § 4.97,  Diagnostic 
Code 6604 (2002).

A 60 percent rating is warranted if the following findings 
are demonstrated:  a FEV-1 of 40 to 55 percent predicted, or; 
a FEV-1/FVC ratio of 40 to 55 percent, or; a DLCO (SB) of 40 
to 55 percent predicted, or; maximum oxygen consumption of 
15 to 20 ml/kg/min (with cardiorespiratory limit).  38 C.F.R. 
§ 4.97, Diagnostic Code 6604 (2002).

The maximum 100 percent rating is warranted if the following 
findings are demonstrated:  an FEV-1 of less than  40 percent 
of predicted value or; a FEV-1/FVC ratio of less than 40 
percent, or; a DLCO (SB) of less than 40 percent predicted, 
or; maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; if outpatient oxygen therapy is required.  38 
C.F.R. § 4.97,  Diagnostic Code 6604 (2002).

The veteran's service-connected COPD is currently  manifested 
by an FEV-1 of 103 percent of predicted value shown on 
examination in March 2001 and 107 percent shown on 
examination in March 2002; an FEV-1/FVC ratio of 87 percent 
shown in March 2001 and 92 percent shown in March 2002; and, 
a DLCO of 121 percent of predicted value shown in March 2001 
and 112 shown in March 2002.  From the time service 
connection was established until the examination in March 
2002, the veteran's FEV-1 and FEV-1/FVC percentages improved.  
Maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit), cor pulmonale (right heart 
failure), right ventricular hypertrophy, pulmonary 
hypertension (shown by Echo or cardiac catheterization), 
episode(s) of acute respiratory failure, or outpatient oxygen 
therapy, are neither shown nor alleged.  Indeed, in March 
2001 physical examination revealed no cor pulmonale, right 
ventricular hypertrophy, or pulmonary hypertension, and the 
veteran said that he did not need oxygen. 

Comparing the symptoms attributed to the service-connected 
COPD with the criteria of the Rating Schedule, the Board 
finds that the criteria for a 10 percent disability rating 
under Diagnostic Code 6604 are not more nearly approximated.  
The veteran's FEV-1 values of 103 and 107 percent exceed the 
10 percent criterion of 80 percent of predicted value.  His 
FEV-1/FVC ratios of 87 and 92 percent exceed the 10 percent 
criterion of 80 percent.  His DLCO values of 121 and 
112 percent exceed the 10 percent criterion of 80 percent of 
predicted value.  Accordingly, the preponderance of the 
evidence is against the veteran's claim for a compensable 
rating for COPD.  See 38 C.F.R. §§ 3.102 (2002). 

Regulation 38 C.F.R. § 3.321(b) (2002) provides that where 
the disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not  
adequately compensate the veteran for his service- connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the  evidence shows exceptional 
or unusual circumstances, the  Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the  matter be referred to the VA Central 
Office for  consideration.  If the matter is not referred, 
the Board must provide adequate reasons and bases for its 
decision  to not so refer it.  Colayong v. West 12 Vet. App. 
524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, the veteran's COPD has not been shown to cause 
such difficulties as marked interference with employment or 
to warrant frequent periods of hospitalization or to 
otherwise render impractical the application of the regular 
schedular standards.  In the absence of evidence of such 
factors, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2002).  See Bagwell v. Brown, 9 Vet. App. 157, 
158-9(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash, 8 Vet. App. at 227.  See also VAOPGCPREC. 6-96.


ORDER

Entitlement to an initial compensable evaluation for chronic 
obstructive pulmonary disease is denied.  



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

